Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 2/7/2022. 
Claims 1-20 are pending.
Response to Arguments

Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEYER (US 20140201042 A1) in view of Jones et al (US 20180046975 A1) and Schiller (US 20180322449 A1).
Regarding claim 1, MEYER discloses a system [e.g. FIG. 1] comprising: a circuit board [e.g. [0070-0072]; controller hardware]; and a rack [e.g. FIG. 1] comprising: a base [e.g. FIG. 1-2; shelf bottom part] for providing a space to position the circuit board [e.g. 28]; a panel [e.g. FIG. 2; back panel] coupled to the base and extending upwards from the base; a shelf [e.g. FIG. 1; shelf] that provides a first region [e.g. FIG. 2 and 8; regions] to position a first weight sensor [e.g. 30a] and a second region [e.g. FIG. 2 and 8; regions] to position a second weight sensor [e.g. 30b], wherein the shelf extends from the panel [e.g. FIG. 1-2]; a first weight board operably coupled to the first weight sensor [FIG. 2] and configured to assign location to the first weight sensor corresponding to the first region of the shelf where the first weight sensor is positioned [e.g. FIG. 2; rear region]; a second weight board operably coupled to the second weight sensor and configured to assign a location to the second weight sensor corresponding to the second region of the shelf where the second weight sensor is positioned [e.g. FIG. 2; front region]; and a bus wire [e.g. 29; carrying both power and communication signals between the rear loop 23a and weight sensors 30] for connecting the first weight board and the second weight board to the circuit board, wherein: a first wire [e.g. FIG. 2-3; wires connecting sensor 30 for one of shelves] connected to the first weight board extends from the first weight board outwards from the first region [e.g. FIG. 2]; a second wire [e.g. FIG. 2-3; wires connecting sensor 30 for another of shelves] connected to the second weight board extends from the second weight board outwards from the second region [e.g. FIG. 2]; and the first wire and the second wire are aggregated to form the bus wire that connects to a port on the circuit board [e.g. connector 29]; the circuit board is configured to determine from which weight sensor a signal [e.g. signal from sensor 30a] is originated based at least in part upon location of the first weight sensor and the second weight sensor; if the circuit board receives a first signal [e.g. signal from sensor 30a]  comprising the location, the circuit board determines that the first signal is originated from the first weight sensor; and 67794892ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0239USSN 17/104,713 3 if the circuit board receives a second signal [e.g. signal from sensor 30b] comprising the second address number, the circuit board determines that the second signal is originated from the second weight sensor.
                It is noted that MEYER differs to the present invention in that MEYER fails to explicitly disclose the detail weight sensor information.

               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the weight sensing system disclosed by MEYER to exploit the well-known weight sensor arranging technique taught by Jones as above, in order to provide increased user interaction performance and efficiency in managing the inventory environment [See Jones; [0015]].
             Moreover, Schiller teaches the well-known concept of a first weight board [e.g. FIG. 1-3; electronic circuit board module for the weight sensor] comprising a first circuitry [e.g. electronic circuit; PCB] operably coupled to the first weight sensor [e.g. weight sensors 106] and a second weight board [e.g. FIG. 1-3; electronic circuit board modules for another weight sensor] comprising a second circuitry [e.g. circuit board including various electronic components] operably coupled to the second weight sensor [e.g. electronic circuit; PCB]; a bus wire [e.g. FIG. 1; [0028]; wires and connectors, batteries] for connecting the first weight board [e.g. a module] and the second weight board to the circuit board, wherein: a first wire [e.g. FIG. 1-3; wires connecting a weight sensor module] connected to the first weight board extends from the first weight board outwards from the first region [e.g. FIG. 1-3]; a second wire [e.g. FIG. 2-3; wires connecting another weight sensor module] connected to the second weight board extends from the second weight board outwards from the second region [e.g. FIG. 1-3]; and the first wire and the second wire are aggregated to form the bus wire that connects to a port on the circuit board [e.g. wires, connectors, processor]
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the weight sensing system disclosed by MEYER to exploit the well-known weight sensor arranging technique taught by Jones and weight sensing modules technique taught by Schiller as above, in order to provide increased user interaction performance and efficiency in managing the inventory environment [See Jones; [0015]] and a method that can trigger the product order automatically [See Schiller; [0043]].
             Regarding claim 2, MEYER, Jones and Schiller further disclose the base comprises: a bottom surface [e.g. FIG. 3; 40]; a first side surface coupled to the bottom surface of the base [MEYER: e.g. 11], 
             Regarding claim 3, MEYER, Jones and Schiller further disclose the circuit board is further configured to: determine whether the first signal is valid by determining whether the first signal comprises the first address number and first sensor data comprising weight information of at least one item [e.g. MEYER: FIG. 3 and 9; Jones: FIG. 2]; if it is determined that the first signal comprises the first address number and the first sensor data, determine that the first signal is valid; determine whether the second signal is valid by determining whether the second signal comprises the second address number and second sensor data comprising weight information of at least one item; and if it is determined that the second signal 
             Regarding claim 5, MEYER, Jones and Schiller further disclose the first weight board is further configured to: digitize first sensor data indicative of a weight of an item received from the first weight sensor [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2 and 4]; and67794892ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0239USSN 17/104,7135assign a first timestamp to the first signal when the first signal is arrived at the first weight board [e.g. Jones: a timestamp with the detected sensor]; the second weight board is further configured to: digitize second sensor data indicative of a weight of an item received from the second weight sensor and assign a second timestamp to the second signal when the second signal is arrived at the second weight board [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2 and 4; weight sensors].  
             Regarding claim 6, MEYER, Jones and Schiller further disclose the first weight board is configured to communicate [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2], to the circuit board through the first wire, the first signal comprising the first address number and first sensor data indicating a first weight within the first region of the shelf experienced by the first weight sensor [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2 and 4; weight sensors for shelf number]; and the second weight board is configured to communicate, to the circuit board through the second wire, the second signal comprising the second address number and a second sensor data indicating a second weight within a second region of the shelf experienced by the second weight sensor [e.g. MEYER: FIG. 1, 3 and 11; Jones: FIG. 2 and 4; weight sensors for shelf number].  
             Regarding claim 7, MEYER, Jones and Schiller further disclose a weight server, the circuit board is further configured to communicate, to the weight server, a third signal comprising the first signal and the second signal [e.g. MEYER: FIG. 3; 25; FIG. 9; data server; Jones: FIG. 1 and 8; server].  
             Regarding claim 8, MEYER, Jones and Schiller further disclose the circuit board is further configured to communicate the third signal to the weight server via a wireless connection [e.g. Jones: FIG. 1 and 8; server; wireless networking].  
             Regarding claim 9, MEYER, Jones and Schiller further disclose the weight server is configured to, from the third signal: determine that a first item in the first region of the shelf was removed based at least in part upon the first address number of the first weight sensor positioned in the first region of the shelf [e.g. 
	Regarding claim 10-14, 16-18 and 20, this is a system that includes same limitation as in claim 1-5, 6-8, and 9 above respectively, the rejection of which are incorporated herein.
             Regarding claim 19, MEYER, Jones and Schiller further disclose communicate the third signal to the weight server via an ethernet connection if the ethernet connection is established [e.g. Jones: FIG. 2 and 8; a wired network]; communicate the third signal to the weight server via a wireless connection if the ethernet connection is not established and the wireless connection is established [e.g. MEYER: FIG. 2 and 9; Jones: FIG. 2 and 8; wireless network communication]; and communicate the third signal to the weight server via a universal serial bus connection if the ethernet connection and the wireless connection are not established and the universal serial bus connection is established [e.g. Jones: FIG. 2 and 8; USB port].
Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEYER (US 20140201042 A1) in view of Jones et al (US 20180046975 A1), Schiller (US 20180322449 A1) and Shimizu (US 20150109105 A1).
             Regarding claim 4, MEYER, Jones and Schiller further disclose the first weight sensor producing a first electric current [e.g. electric current through pairs of 33 and 34] based on a force experienced by the load cell [e.g. MEYER: FIG. 2 and 4-6]; but MEYER and Jones fail to explicitly disclose four load cells of the weight sensor.
            However, Shimizu teaches the well-known concept of a weight sensor [e.g. FIG.1; weight sensor] comprises: a first load cell configured to produce a first electric current [e.g. electric current through the load cell] based on a force experienced by the first load cell [e.g. FIG. 1; front left 19]; a second load cell configured to produce a second electric current based on a force experienced by the second load cell [e.g. FIG. 1; front right 19]; a third load cell configured to produce a third electric current based on a force experienced by the third load cell [e.g. FIG. 1; rear left 19]; and a fourth load cell configured to produce a fourth electric current based on a force experienced by the fourth load cell [e.g. FIG. 1; rear right 19].  
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the weight sensing system disclosed by MEYER to exploit the well-known weight sensor arranging technique taught by Jones, weight sensing modules technique taught by Schiller and the well-known weight measurement technique taught by Shimizu as above, in order to provide increased user interaction performance and efficiency in managing the inventory environment [See Jones; [0015]], a method that can trigger the product order automatically [See Schiller; [0043]] and high level accuracy weight meter [See Shimizu; [0005]].
             Regarding claim 15, , MEYER, Jones, Schiller and Shimizu further disclose the first weight sensor comprises a first corner, a second corner, a third corner, and a fourth corner; the first load cell is positioned a first distance from first corner [e.g. Shimizu: FIG. 1; front left 19]; the second load cell is positioned a second distance from the second corner [e.g. Shimizu: FIG. 1; front right 19]; the third load cell is positioned a third distance from the third corner [e.g. Shimizu: FIG. 1; rear left 19]; and the fourth load cell is positioned a fourth distance from the fourth corner [e.g. Shimizu: FIG. 1; rear right 19], the first distance, the second distance, the third distance, and the fourth distance are substantially the same [e.g. Shimizu: FIG. 1; 19].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nieto et al (US 20200051006 A1).
Margalit (US 20130284806 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483